DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 02 March 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-9 and 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al. (U.S. Pub. 2007/0002084) in view of Iwasaki (U.S. Pub. 2007/0063211).
Claim 2:  Kimura et al. discloses a display device comprising:

a light emitting element (712; Fig. 22, paragraph 168) including an electrode (708; Fig. 22, paragraph 168) electrically connected to the transistor (750),
wherein the transistor (750) includes a source region (left region of 702; paragraphs 12 and 167), a drain region (right region of 702; paragraphs 12 and 167), and a channel formation region (region of 702 under 704; paragraphs 12 and 167) including an oxide semiconductor (paragraph 12) between the source region (left region of 702) and the drain region (right region of 702), and
wherein the channel formation region (region of 702 under 704) includes In, Ga, and Zn (paragraph 12). 
Kimura et al. appears not to explicitly disclose the source region includes a crystal having a diameter of 1 nm to 10 nm and the drain region includes a crystal having a diameter of 1 nm to 10 nm.
Iwasaki, however, discloses an oxide semiconductor layer with crystals having a diameter of 1 nm to 10 nm (50 nm or less; paragraph 48) is a suitable configuration for a thin-film of a thin film transistor (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the oxide semiconductor layer having crystals having a diameter of 1 nm to 10 nm because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein), and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).

Claim 3:  Kimura et al. in view of Iwasaki discloses the display device according to claim 2 and further discloses the crystal in each of the source region and the drain region has a diameter of 1 nm to 2 nm (prima facie case of obviousness as stated above).
Claim 4:  Kimura et al. discloses a display device comprising:
a transistor (750; Fig, 22, paragraph 167); and
a light emitting element (712; Fig. 22, paragraph 168) including an electrode (708; Fig. 22, paragraph 168) electrically connected to the transistor (750),
wherein the transistor (750) includes a gate electrode layer (704; Fig. 22, paragraph 168), a gate insulating layer (703; Fig. 22, paragraph 167), an oxide semiconductor layer (702; Fig. 22, paragraphs 12 and 167), a source electrode layer (left 707; Fig. 22, paragraph 168), and a drain electrode layer (right 707; Fig. 22, paragraph 168), 
wherein the oxide semiconductor layer (702) includes a first region (left region of 702) overlapping with the source electrode layer (left 707), and a second region (right region of 702) overlapping with the drain electrode layer (right 707), and
wherein each of the source electrode layer (left 707) and the drain electrode layer (right 707) includes aluminum, chromium, tantalum, titanium, molybdenum or tungsten (paragraph 180).

Iwasaki, however, discloses an oxide semiconductor layer having nanocrystals (crystals with size 50 nm or less) is a suitable configuration a thin-film of a thin film transistor (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the oxide semiconductor layer having nanocrystals because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Kimura et al. in view of Iwasaki would therefore disclose the oxide semiconductor layer includes a first nanocrystal region overlapping the source electrode layer, and a second nanocrystal region overlapping with the drain electrode layer.
Claim 5:  Kimura et al. in view of Iwasaki discloses the display device according to claim 4, and Kimura et al. further discloses wherein the oxide semiconductor layer (702) includes In, Ga, and Zn (paragraph 12).
Claim 6:  Kimura et al. in view of Iwasaki discloses the display device according to claim 4, and Kimura et al. further discloses wherein the electrode (708) is a cathode (paragraph 184).  
Claim 7:  Kimura et al. in view of Iwasaki discloses the display device according to claim 4, and Kimura et al. further discloses wherein the transistor (750) is a driving transistor (Fig. 22).
Claim 8:  Kimura et al. in view of Iwasaki discloses the display device according to claim 4, and Kimura et al. further discloses wherein the gate insulating layer (703) includes silicon oxide (paragraph 174).
Claim 9:  Kimura et al. in view of Iwasaki discloses the display device according to claim 4, and Kimura et al. further discloses wherein the gate electrode layer (704) includes titanium, tantalum, tungsten, molybdenum, chromium, neodymium, or scandium (paragraph 175).
Claim 11:  Kimura et al. discloses a display device comprising:
a transistor (750; Fig. 22, paragraph 167); and
a light emitting element (712; Fig. 22, paragraph 168) including an electrode (708; Fig. 22, paragraph 168) electrically connected to the transistor (750),
wherein the transistor (750) includes a gate electrode layer (704; Fig. 22, paragraph 168), a gate insulating layer (703; Fig. 22, paragraph 167), an oxide semiconductor layer (702; Fig. 22, paragraphs 12 and 167), a source electrode layer (left 707; Fig. 22, paragraph 168), and a drain electrode layer (right 707; Fig. 22, paragraph 168),
wherein the oxide semiconductor layer (702) includes a first region (left region of 702) a second region (right region of 702), and
wherein the first region (left region of 702) overlaps with the source electrode layer (left 707), and the second region (right region of 702) overlaps with the drain electrode layer (right 707).

Iwasaki, however, discloses an oxide semiconductor layer with crystals having a diameter of 1 nm to 10 nm (50 nm or less; paragraph 48) is a suitable configuration for a thin-film of a thin film transistor (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the oxide semiconductor layer having crystals having a diameter of 1 nm to 10 nm because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein), and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).
Kimura et al. in view of Iwasaki would therefore disclose the first region including a crystal having a diameter of 1 nm to 10 nm and the second region including a crystal having a diameter of 1 nm to 10 nm.
Claim 12:  Kimura et al. in view of Iwasaki discloses the display device according to claim 11, and Kimura et al. further wherein the oxide semiconductor layer (702) includes In, Ga, and Zn (paragraph 12).
Claim 13:  Kimura et al. in view of Iwasaki discloses the display device according to claim 11, and Kimura et al. further wherein the electrode (708) is a cathode (paragraph 184).
Claim 14:  Kimura et al. in view of Iwasaki discloses the display device according to claim 11, and Kimura et al. further wherein the transistor (750) is a driving transistor (Fig. 22).
Claim 15:  Kimura et al. in view of Iwasaki discloses the display device according to claim 11, and Kimura et al. further wherein the gate insulating layer (703) includes silicon oxide (paragraph 174).
Claim 16:  Kimura et al. in view of Iwasaki discloses the display device according to claim 11, and Kimura et al. further discloses wherein the gate electrode layer (704) includes titanium, tantalum, tungsten, molybdenum, chromium, neodymium, or scandium (paragraph 175).
Claim 17:  Kimura et al. in view of Iwasaki discloses the display device according to claim 11, and Kimura et al. further discloses wherein each of the source electrode layer (left 707) and the drain electrode layer (right 707) includes aluminum, chromium, tantalum, titanium, molybdenum or tungsten (paragraph 180).
Claim 18:  Kimura et al. discloses a display device comprising:
a transistor (750; Fig, 22, paragraph 167); and
a light emitting element (712; Fig. 22, paragraph 168) including an electrode (708; Fig. 22, paragraph 168) electrically connected to the transistor (750),
wherein the transistor (750) includes a gate electrode layer (704; Fig. 22, paragraph 168), a gate insulating layer (703; Fig. 22, paragraph 167), an oxide semiconductor layer (702; Fig. 22, paragraphs 12 and 167), a source electrode layer (left 707; Fig. 22, paragraph 168), and a drain electrode layer (right 707; Fig. 22, paragraph 168), 

wherein the oxide semiconductor layer (702) includes a first n+ (large amount of n-type impurities; paragraph 18) region (left region of 702) and a second n+ (large amount of n-type impurities; paragraphs 15 and 18) region (right region of 702), and
wherein the first n+ region (left region of 702) overlaps overlapping with the source electrode layer (left 707), and the second n+ region (right region of 702) overlapping with the drain electrode layer (right 707).
Kimura et al. appears not to explicitly disclose the first n+ region includes nanocrystal and the second n+ region include nanocrystal.
Iwasaki, however, discloses an oxide semiconductor layer having nanocrystals (crystals with size 50 nm or less) is a suitable configuration a thin-film of a thin film transistor (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the oxide semiconductor layer having nanocrystals because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Kimura et al. in view of Iwasaki would therefore disclose the oxide semiconductor layer includes a first n+ region including nanocrystal and a second n+ region including nanocrystal.

Response to Arguments
Applicant's arguments filed 02 March 2021 have been fully considered but they are not persuasive. 
Regarding claim 2, Applicant contends Iwasaki’s configuration for a channel region has not been shown to teach or suggest predictable usage in source/drain regions of Kimura et al.
Examiner notes that Kimura et al. discloses a TFT with a thin-film layer 702 that can be made from an oxide semiconductor (Fig. 22, paragraphs 12 and 167) and thin-film layer 702 comprises a source region (left region of 702), a drain region (right region of 702), and a channel formation region (region of 702 under 704), and Iwasaki an oxide semiconductor layer with crystals having a diameter of 1 nm to 10 nm (50 nm or less; paragraph 48) is a suitable configuration for a thin-film of a thin film transistor (paragraph 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the oxide semiconductor layer having crystals having a diameter of 1 nm to 10 nm because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein), and because in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (M.P.E.P. § 2144.05).  Kimura et al. in view of Iwasaki would therefore disclose the source region includes a crystal having a diameter of 1 nm to 10 nm and the drain region includes a crystal having a diameter of 1 nm to 10 nm.

Examiner notes Kimura et al. discloses the oxide semiconductor layer (702), which is a thin-film of a TFT, includes a first region (left region of 702) overlapping with the source electrode layer (left 707), and a second region (right region of 702) overlapping with the drain electrode layer (right 707) (Fig. 22) and Iwasaki discloses an oxide semiconductor layer having nanocrystals (crystals with size 50 nm or less) is a suitable configuration a thin-film of a thin film transistor (paragraph 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the oxide semiconductor layer having nanocrystals because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).  Kimura et al. in view of Iwasaki would therefore disclose the oxide semiconductor layer includes a first nanocrystal region overlapping the source electrode layer, and a second nanocrystal region overlapping with the drain electrode layer.
Regarding claim 4, Applicant contends since Iwasaki describes its polycrystalline with a crystal size of 50 nm or less can achieve high transparency, one would not have been led to defeat the beneficial high transparency by covering such with a non-transparent wiring.

Regarding claims 11 and 18, Applicant contends Iwasaki’s configuration for a channel region has not been shown to overcome deficiencies in Kimura because claims 11 and 18 require first and second regions overlapping with the source/drain electrode with claim 11 reciting a crystal of a specified diameter and claim 18 reciting that the first and second regions are n+ regions including nanocrystal.
Examiner notes Kimura et al. discloses the oxide semiconductor layer (702), which is a thin-film of a TFT, includes a first region/first n+ region (left region of 702) overlapping with the source electrode layer (left 707), and a second region/second n+ region (right region of 702) overlapping with the drain electrode layer (right 707) (Fig. 22) and Iwasaki discloses an oxide semiconductor layer having nanocrystals (crystals with size 50 nm or less) is a suitable configuration a thin-film of a thin film transistor (paragraph 48).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimura et al. with the disclosure of Iwasaki to have made the + region including nanocrystal and a second n+ region including nanocrystal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815